DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to the RCE filed on 07/13/2022. Claims 1-8, 10-19 and 21 are pending in the application. Claims 4-5, 10, 14-15 and 18 have are withdrawn from consideration for being drawn toward non-elected Species. Claims 1-3, 6-8, 11-13, 16-17, 19 and 21 have been rejected as set forth below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“exercise means that facilitates a varying load” in claim 21, wherein “means” is the generic placeholder that is coupled with the functional language of “exercise” and/or “facilitates a varying load”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier,
“control means for producing a load-control pattern” in claim 21, wherein “control means” is the generic placeholder that is coupled with the functional language of “for producing a load-control pattern”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, 
“load-varying means for changing an amplitude and a frequency of a time-varying amount of load to be added to a base load” in claim 21, wherein “means” is the generic placeholder that is coupled with the functional language of “load-varying” and/or “for changing an amplitude and a frequency of a time-varying amount of load to be added to a base load” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this application: 
“load-varying means”, has the corresponding structure of: electrical generator coupled to a circuit, electro-magnetic braking mechanism, or mechanical braking mechanism (see ¶ [0007], ¶ [0009], ¶ [0013] of the specification), and equivalents thereof. Please note that since applicant elected Species II, an electro-magnetic braking mechanism (which comprises a rotor according to Figs. 5A-5B, and is in accordance with ¶ [0048]-[0050]), has been considered to be the corresponding structure of the load-varying mechanism, 
 “control means”, has the corresponding structure of: a processor and storage device (see ¶ [0034] of the specification), and equivalents thereof, 
“exercise means that facilitates a varying load” has the corresponding structure of: control means according to b) above and load-varying means according to a) above. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites: “a processor, a storage device storing instructions that when executed by the processor cause the processor to: …configure digital pulse width modulation (PWM) circuit based on the load-control pattern to output a load-control pulse train; and output the load control pulse train to the exercise machine”, and it is not clear whether outputting the load-control pulse train is done by the PWM or the processor. Further clarification and appropriate corrections are respectfully requested. Claims 2-3 and 6-8 are also are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 11-12, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20180109750 A).
Regarding claim 1, Lee discloses a system that facilitates load-variation in an 2exercise machine, the system comprising: 3a processor (¶ [0046], ¶ [0081]), i.e. processor of control unit 135 of the wearable device and/or processor of the control unit 240 of the user electronic device 200); 4a storage device storing instructions (¶ [0078]) that when executed by the 5processor cause the processor to: 6generate a load-control pattern (¶ [0064]-[0065], load-control pattern corresponding to a rehabilitation program); 7configure a digital pulse width 8modulation (PWM) circuit based on the load-control pattern to output a 9load-control pulse train (Fig. 4, last three lines of ¶ [0005], ¶ [0071]); and 10output the load-control pulse train to the exercise machine to 11change an amplitude and a frequency of a time-varying amount of load to 12be added to a base load of the exercise machine, thereby simulating an effect of applying a 14mechanical vibration during exercise for effective muscle stimulation (Fig. 4, ¶ [0005], ¶ [0065]-[0069], as shown in Fig. 4 below, the waveform shows changes in amplitudes and frequency of an amount of load over time added to a base load).  

[AltContent: textbox (Change in frequency)][AltContent: textbox (Change in amplitude)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Base load)][AltContent: arrow]
    PNG
    media_image1.png
    225
    595
    media_image1.png
    Greyscale


Regarding claim 2, Lee discloses wherein the load-2control pattern indicates at least one of: 3an amplitude range for the time-varying amount of load (Fig. 4, ¶ [0065]-[0069]); 4a frequency range for the time-varying amount of load (Fig. 4, ¶ [0065]-[0069]);  YD Amendment C SOK17-1001US (Final OAR).doca period duration for the time-varying amount of load (duty cycle, Fig. 4, ¶ [0065]-[0069]); a number of periods for the time-varying amount of load; 7a randomized time-varying amount of load; and 8a randomized frequency for adding the time-varying amount of 9load.  
1RrR a Regarding claim 6, Lee discloses wherein the processor is to output the load-control pulse 3train to an electro-magnetic brake (¶ [0037]).  
1egRegarding claim 7, Lee discloses wherein the electro-2magnetic brake is configured to apply a braking force 3based on the load-control pulse train (Fig. 4, last two lines of ¶ [0005], ¶ [0033], ¶ [0037], ¶ [0065]-[0069]).  
1RegrRegarding claim 11, Lee discloses a method for facilitating load-variation in an 2exercise machine, the method comprising: 3generating a load-control pattern (¶ [0064]-[0065], load-control pattern corresponding to a rehabilitation program); 4configuring a digital pulse width modulation (PWM) circuit based 5on the load-control pattern to output a load-control pulse train (Fig. 4, last three lines of ¶ [0005], ¶ [0071]); and  7outputting the load-control pulse train to the exercise machine to 8change an amplitude and a frequency of a time-varying amount of load to 9be added to a base load of the exercise machine, thereby simulating an effect of applying a 11mechanical vibration during exercise for effective muscle stimulation (Fig. 4, ¶ [0005], ¶ [0065]-[0069], as shown in Fig. 4 above, the waveform shows changes in amplitudes and frequency of an amount of load over time added to a base load).   
121RegarindRegarding claim 12, Lee discloses wherein the load- 2control pattern indicates at least one of: 3an amplitude range for the time-varying amount of load (Fig. 4, ¶ [0065]-[0069]); 4a frequency range for the time-varying amount of load (Fig. 4, ¶ [0065]-[0069]); 5a period duration for the time-varying amount of load (duty cycle, Fig. 4, ¶ [0065]-[0069]); 6a number of periods for time-varying amount of load; 4a randomized time-varying amount of load; and a randomized frequency for adding the time-varying amount of 9load.  
1REgarding Regarding claim 16, Lee discloses wherein outputting the 2load-control pulse train comprises outputting the load-control pulse train to an electro-magnetic brake (¶ [0037]).  
1Regarding Regarding claim 17, Lee discloses the method further comprising applying a braking force using the 3electro-magnetic brake (Fig. 4, last two lines of ¶ [0005], ¶ [0033], ¶ [0037], ¶ [0065]-[0069]).    
1REgarding claim Regarding claim 21, Lee discloses an exercise means that facilitates a varying 2load, the means comprising: 3a control means (¶ [0046], ¶ [0078], ¶ [0081], i.e. processor of control unit 135 of the wearable device and/or processor of the control unit 240 of the user electronic device 200, and a storage device, as interpreted under 112(f) cited above) for producing a load-control pattern (¶ [0064]-[0065], load-control pattern corresponding to a rehabilitation program); 4a digital pulse width modulation (PWM) circuit configured to 5output a load-control pulse train based on the load-control pattern (Fig. 4, last three lines of ¶ [0005], ¶ [0071]); and 6a load-varying means for changing an amplitude and a frequency of 7a time-varying amount of load to be added to a base load of the exercise 8means based on the load-control pulse train, thereby simulating an 9effect of applying a mechanical vibration during exercise for effective 10muscle stimulation (Fig. 4, ¶ [0005], ¶ [0037], ¶ [0065]-[0069], as shown in Fig. 4 above, the waveform shows changes in amplitudes and frequency of an amount of load over time added to a base load).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 11 above, and further in view of Preumont et al. (US 2010/0298097 A1). 
Regarding claims 3 and 13, Lee teaches the processor can receive a user input via the user interface of the electronic device (¶, [0079], ¶ [0139]), and that various rehabilitation programs/pre-configured load-varying programs are stored in a database that can be recommended to the user (¶ [0006], ¶ [0020]).
However, Lee is silent about wherein the 2processor is to receive a user input to select a pre-configured load-varying 3program or to define a custom load-varying program.
Regarding claims 3 and 13, Preumount teaches a system wherein a 2processor is to receive a user input to select a pre-configured 3program or to define a custom program (¶ [0135], ¶ [0171]-[0173], ¶ [0180]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention wherein the 2processor is to receive a user input to select a pre-configured (load-varying) 3program or to define a custom (load-varying) program, as taught by Preumount, in order to provide a more user friendly apparatus and enable a user/trainer/physician select a pre-configured or define a custom program according to the user’s specific health condition and physiological abilities and fitness goals whenever desired and thereby providing the user with a wider range of programs and exercises. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 6 and 11 above, and further in view of Farris et al. (US 2022/0136576 A1). 
Lee is silent about wherein the 
Regarding claims 8 and 19, Farris teaches an exercise machine, wherein the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention wherein the exercise machine further comprises a rotor, and wherein the electro-magnetic brake is configured to apply a braking force on the rotor as taught by Farris in order to provide the user more accurate/precise and wider range of resistances to achieve various rehabilitation goals. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-8, 11-13, 16-17, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 103200909 A to Farris et al. (pertinent to claims 8 and 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784